WELLS V. STATE                                               



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-04-267-CV



DAVID WELLS AND ALLEGHENY 	APPELLANTS

CASUALTY COMPANY, SURETY



V.



THE STATE OF TEXAS	APPELLEE





----------



FROM THE 16
TH
 
DISTRICT
 COURT OF DENTON COUNTY  

----------

MEMORANDUM OPINION
(footnote: 1)
----------

On September 27, 2004, we notified appellants that this court may not have jurisdiction over this appeal because it appears a final judgment has not been signed by the trial court judge.  We further stated that if no final judgment was signed on or before October 18, 2004, we would dismiss the appeal for want of jurisdiction.  
See 
Tex. R. App. P.
 42.3(a), 43.2(f).  We have not received a response, and it appears that no final judgment has been signed.  

Accordingly, we dismiss the appeal.  
See 
Tex. R. App. P.
 42.3(a), 43.2(f). 



PER CURIAM 					

PANEL D:	LIVINGSTON, DAUPHINOT, and HOLMAN, JJ. 

DELIVERED:  December 2, 2004		

















FOOTNOTES
1:See 
Tex. R. App. P.
 47.4.